Citation Nr: 1812374	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease L4-5 and L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from July 1984 to March 1988, August 1988 to February 1989, May 1997 to September 1997, and September 2001 to June 2004 with additional service in the Air Force National Guard from April 2000 to April 2005.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently resides at the VA RO in St. Petersburg, Florida.   

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran's appeal also initially included issues of entitlement to disability ratings in excess of 10 percent for right knee degenerative joint disease and left knee bursitis (Baker's cyst) with degenerative changes.  These claims were denied in the above-referenced December 2011 rating decision.  The Veteran thereafter filed a timely notice of disagreement as to this issue in October 2012.  However, in a July 2014 statement of the case (SOC), the RO continued the denial of entitlement to disability ratings in excess of 10 percent for "right knee degenerative disc disease" and "left knee degenerative disc disease" as well as the claim of entitlement to a disability rating in excess of 10 percent for degenerative disc disease, lumbar spine at L4-5, L5-S1.  It is unclear as to why the RO characterized the right knee degenerative joint disease and left knee bursitis (Baker's cyst) with degenerative changes claims as "degenerative disc disease."  The Veteran subsequently filed a VA Form 9 in September 2014, in which he checked the box in section 9.A. and stated that he wished to appeal the evaluation of degenerative disc disease.        

The Court has held that VA must seek clarification when a submission is ambiguous as to the appellant's intent.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC.  While the Board acknowledges the RO's incorrect labeling of the Veteran's knee claims as "degenerative disc disease" and the Veteran thereafter stated that he wished to appeal the issue of degenerative disc disease, he has not since indicated that he desired to appeal the right or left knee claims that were denied in the December 2011 rating decisions and the July 2014 statement of the case.  On the contrary, he filed new increased rating claims for the right and left knee disabilities in October 2014.  Further, during the September 2017 Board hearing, the VLJ identified only the issue of entitlement to an increased rating for a lumbar spine disability and the Veteran concurred and did not indicate that entitlement to increased ratings for right and/or left knee disabilities were on appeal.  Accordingly, the Board finds that claims of entitlement to increased disability ratings for right knee degenerative joint disease and left knee bursitis (Baker's cyst) with degenerative changes are not on appeal.  

As discussed above, the issues of entitlement to disability ratings in excess of 10 percent for right knee degenerative joint disease and left knee bursitis (Baker's cyst) with degenerative changes were raised by the Veteran in an October 2014 claim for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

With respect to the Veteran's claim of entitlement to an increased disability rating for degenerative disc disease L4-5 and L5-S1, he was most recently provided a VA examination for this disability in September 2011.  During the September 2017 Board hearing, the Veteran testified that his disability has since worsened in that he has decreased range of motion.  See the September 2017 Board hearing transcript, page 4.  As the Veteran's testimony at the September 2017 Board hearing indicates a worsening of his low back symptoms, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's degenerative disc disease L4-5 and L5-S1.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Additionally, during the September 2017 Board hearing, the Veteran testified that he has received VA treatment as well as current private treatment by Dr. Kostamo for his low back disability.  Although the Veteran subsequently submitted outstanding VA treatment records and private treatment records from Dr. Kostamo., it is unclear as to whether all outstanding records from these facilities have been obtained.  Therefore, the Board finds that on remand, any outstanding records from these facilities should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records from Dr. Kostamo.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the Veteran's degenerative disc disease L4-5 and L5-S1.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of service-connected degenerative disc disease L4-5 and L5-S1.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

